                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THE COIN-TAINER COMPANY, LLC,

                  Plaintiff,

 v.                                           Case No. 19-CV-00234-NJR

 PAP-R PRODUCTS COMPANY, PAP-R-
 TRAINER, LLC, and SCOTT WARE,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Dismiss (“MTD”) Plaintiff Coin-Tainer

Company’s (“CT”) second amended complaint (“SAC”) filed by Defendants Pap-R

Products Company (“PRP”) and Pap-R-Tainer, LLC (“PRT”) (Doc. 59). Defendant Scott

Ware, who was added to the suit in the SAC, later joined PRP and PRT in their MTD by

filing his own Motion (Doc. 73). For the reasons set forth below, the Court denies the

Motions.

                           FACTUAL & PROCEDURAL BACKGROUND

      This action arises out of claims brought by CT seeking injunctive relief for alleged

violations of federal laws relating to intellectual property and commercial competition,

along with breach of the parties’ previous settlement agreement (“the agreement”)

(Doc. 57). CT is a manufacturer of coin and paper currency handling products (Id. at p. 3).

According to the SAC, CT is the owner of U.S. federal trademarks, including “Coin-

Tainer,” U.S. Trademark Registration Number 2,227,311, and has common law rights to


                                      Page 1 of 12
the CT name, logo, likeness, and related marks in connection with its services provided

in the paper, coin, and currency handling field (Id. at p. 3-4). On February 23, 2015, CT

entered into a joint venture with PRP to form PRT (Id. at p. 6). Shortly thereafter, the

parties reached an impasse on the affairs of PRT, and the joint venture went south. (Id.).

Predictably, litigation then ensued in Illinois state court (Id.).

         In an effort to resolve their disputes, CT and PRP entered into the agreement,

whereby Defendants purchased CT’s interest in PRT (Id. at p. 7). 1 CT granted Defendants

a limited, exclusive right to use the CT marks, names, and likeness until December 31,

2018 (Id. at p. 8). After that date, CT could reenter the market, using its marks, names,

and likeness, and Defendants would not ship any products containing the name “Coin-

Tainer” or “The Coin-Tainer Company” (Id.). CT alleges it retained its good will,

tradenames, trademark, vendor relations, and vendor status (Id. at p. 7-8). According to

the SAC, the agreement provides, in part,

         CT shall grant PRP and/or PRT a temporary, exclusive, royalty-free license
         to use the name “Coin-Tainer” and “The Coin-Tainer Company” through
         December 31, 2018. . . . To prevent confusion, CT shall not use the names
         “Coin-Tainer” or “The Coin-Tainer Company” in the United States
         marketplace through December 31, 2018. On January 1, 2019, PRP and PRT
         shall return anything using the names “Coin-Tainer” and “The Coin-Tainer
         Company” and CT shall have sole rights to all variations of the CT trade
         names.

         The Parties understand that vendors have already printed product catalogs
         for 2019 and that those catalogs describe certain PRT/PRP products as
         “Coin-Tainer” products, which is out of the control of PRP/PRT at this time
         and which shall not be deemed a violation of this Paragraph 5. PRP/PRT
         will submit updated information to vendors for use in their 2020 catalogs
         that does not include the names “Coin-Tainer” or “The Coin-Tainer

1   The parties do not appear to contest that the agreement is valid and enforceable.

                                           Page 2 of 12
        Company.” The Parties further understand that some PRP/PRT products
        identified as “Coin-Tainer” products will remain in vendors inventory and
        on vendors’ shelves past December 31, 2018 and that this shall not be a
        violation of this Paragraph 5. PRT/PRP will not ship any products
        containing the name “Coin-Tainer” or “The Coin-Tainer Company” after
        December 31, 2018.

(Id. at p. 8). CT alleges it performed its obligations under the agreement by not competing

through December 2018, but since reentering the marketplace in January 2019, it has faced

unfair competition, trademark violations, confusion in the marketplace, and other unfair

and deceptive actions perpetrated by Defendants (See Doc. 57). CT alleges it has

uncovered evidence that Defendants continued using CT’s tradename and likeness after

December 31, 2018, in violation of the agreement (Id. at p. 9).

        After this Court denied CT’s Motion for Preliminary Injunction or Temporary

Restraining Order and Default Judgment (Doc. 56), CT filed its SAC, adding Ware, the

sole shareholder and President of PRP, as a defendant (Doc. 57). PRP and PRT filed an

MTD for lack of standing under Federal Rule of Civil Procedure 12(b)(1) and for a lack of

legal sufficiency under Rule 12(b)(6). In the motion, PRP and PRT argue CT lacked

standing 2 to file its Lanham Act claims; failed to state a claim for counterfeiting; and




2 PRP and PRT are not referring to Article III standing; they instead are referring to the argument that CT
did not satisfy the statutory requirements for a Lanham Act claim. The Seventh Circuit has held that
whether a party has sufficiently alleged its right to enforce a copyright is properly addressed as a merits
issue under Rule 12(b)(6), not as a jurisdictional issue under Rule 12(b)(1). See HyperQuest, Inc. v. N’Site
Solutions, Inc., 632 F.3d 377, 381 (7th Cir. 2011) (explaining that “the Copyright Act spells out who has
enforceable rights under the statute,” and that “someone who does not” have an enforceable copyright
“has failed to state a claim upon which relief may be granted,” which results in dismissal under Rule
12(b)(6)); see also Grede v. Bank of N.Y. Mellon, 598 F.3d 899, 900 (7th Cir. 2010) (“Whether a given action is
within the scope of [a statute] is a question on the merits rather than one of justiciability.”).




                                               Page 3 of 12
failed to state a claim regarding the ownership of GS1 Codes 3 and the Vendor Agreement

(Docs. 59, 60). CT then filed a memorandum in opposition to the MTD, and Ware filed

his own motion joining PRP and PRT in their MTD (Docs. 61, 73).

                                          LEGAL STANDARD

        PRP, PRT, and Ware move to dismiss the second amended complaint under Rule

12(b)(6). Taken together, the factual allegations contained within a complaint must “raise

a right to relief above the speculative level, on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

554-55 (2007) (internal citations omitted); see also Warth v. Seldin, 422 U.S. 490, 501 (1975)

(“[T]rial and reviewing courts must accept as true all material allegations of the

complaint, and must construe the complaint in favor of the complaining party.”).

Complaints that contain only “naked assertion[s] devoid of further factual enhancement”

will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted).

        Further, courts “need not accept as true legal conclusions, or threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009). On the other hand, “[a]t the pleading stage, general

factual allegations of injury resulting from the defendant’s conduct may suffice, for on a



3 GS1 US is a not-for-profit organization that collaborates with businesses to encourage GS1 Standards that

“provide a common language and help to create seamless work processes that allow businesses to identify,
capture, and share information the same way all over the world.” GS1 US, What We Do, (Mar. 2, 2020),
https://www.gs1us.org/what-we-do/overview#. GS1 Standards include GS1 barcodes, which “encode
information such as product numbers, serial numbers and batch numbers.” GS1 US, Standards, (Mar. 2,
2020), https://www.gs1.org/standards/barcodes.



                                             Page 4 of 12
motion to dismiss [during the pleading stage] we ‘presum[e] that general allegations

embrace those specific facts that are necessary to support the claim.’” Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v. National Wildlife Fed., 497 U.S. 871,

889 (1990)).

                                          ANALYSIS

I.     Lanham Act Claims

             A. Applicable Law

          “Congress passed the Lanham Act in 1946 to ‘federalize’ existing common law

protection of trademarks used in interstate commerce.” CAE, Inc. v. Clean Air Eng’g, Inc.,

267 F.3d 660, 672 (7th Cir. 2001) (quoting Peaches Enter. Corp. v. Repertoire Assocs., Inc., 62

F.3d 690, 692 (5th Cir. 1995)). Under Section 32 of the Lanham Act (15 U.S.C § 1114), a

defendant is liable for federal trademark infringement and counterfeiting if the

defendant, (1) without consent, (2) used in commerce, (3) a reproduction, copy, or

colorable imitation of plaintiff’s registered mark, as part of the sale or distribution of

goods or services, and (4) that such a use is likely to cause confusion. See 15 U.S.C.

§ 1114[1][a]). In order to succeed on a trademark infringement and counterfeit claim, a

plaintiff must allege “(1) that its mark is protectable, and (2) that the defendant’s use of

that mark is likely to cause confusion among consumers.” Phoenix Ent. Partners v. Rumsey,

829 F.3d 817, 821 (7th Cir. 2016). Registration of a trademark allows the owner to sue an

infringer under Section 32 and creates a presumption that the mark is valid. See 15 U.S.C.

§ 1057.




                                        Page 5 of 12
       The language of 15 U.S.C. § 1114(1) has been held to be clear in limiting standing

only to the owner of the trademark, its “legal representatives, predecessors, successors,

and assigns.” 15 U.S.C. § 1127; Specht v. Google Inc., 747 F.3d 929, 933 (7th Cir. 2014).

Accordingly, the plaintiff must be the owner of a registered mark to bring an

infringement claim under 15 U.S.C. § 1114. But ownership of a mark becomes murky

when it changes hands because a registered trade name or mark cannot be conveyed

independently of the good will that it symbolizes. 15 U.S.C. § 1060(a)(1). This type of

invalid conveyance is called an assignment-in-gross.

          B. Discussion

       PRP and PRT allege that CT does not have ownership of the Coin-Tainer mark

because the conveyance of the mark in the agreement was an assignment-in-gross. This

would mean that CT does not have standing to enforce the mark and, therefore, its

lawsuit could not move forward. To support this claim, PRP and PRT outline the transfer

of the mark and good will from CT to PRT in the joint venture contracts that formed PRT

(Doc. 60, p. 4). PRP and PRT go on to claim that when the venture failed, the agreement

and behavior between the parties did not show that they intended to transfer the good

will associated with the mark back to CT. They specifically state that no part of the

agreement contemplated the transfer of the good will associated with the mark because

the agreement did not transfer prior trademark rights or priority of use (Id. at p. 4). They

further state that they, under the assumption they still owned the good will, took steps

to ensure the preservation of the good will by communicating with customers to preserve

it (Id. at p. 6). PRP and PRT also make a second argument that CT is not well positioned


                                       Page 6 of 12
in the marketplace to safeguard continuity in the “production, nature, and quality of the

goods associated with the mark” (Id. at p. 7).

       CT claims it has the registered mark for “Coin-Tainer” for use on “paper

products.” CT asserts that it merely gave PRT a license to use its mark. CT adds that

under the agreement, PRP and PRT could not ship products bearing the Coin-Tainer

name after December 31, 2018.

       While there may be questions about whether CT merely licensed the mark to

PRT and, if not, whether good will was transferred with the mark back to CT after the

joint venture went south, CT has managed to plead enough facts to plausibly suggest that

it has the standing to pursue its Lanham Act claims. Construed in favor of CT, the

complaint alleges facts that make it plausible that CT owns the mark and only gave a

limited license to PRT to use its mark. CT achieves this by not just asserting that a limited

license was given, but also including the language used in the agreement that

acknowledges the license. The agreement between the parties states that “CT shall grant

PRP and/or PRT a temporary, exclusive, royalty-free license to use the name ‘Coin-

Tainer’ and ‘The Coin-Tainer Company’ through December 31, 2018,” which does, to

some degree, connote ownership of the mark (Doc. 57, p. 8). Simply put, CT’s complaint

does not display the collection of conclusory statements without more that Twombly and

Iqbal contemplated as problematic in pleading standards.

       Next, PRP and PRT argue that CT has not alleged facts sufficient to show that its

Lanham Act counterfeit claim against them is plausible. In order to be “counterfeit,” the

goods must have been produced by an entity that was not authorized to use the mark at


                                       Page 7 of 12
the time the goods were manufactured. 15 U.S.C. § 1116(d)(1)(B). The goods must also

bear “a spurious mark which is identical with, or substantially indistinguishable from, a

registered mark.” 15 U.S.C. § 1127.

       In order to solidify their claim, PRP and PRT lock on to the “authorized at the time

of manufacture” element of a counterfeit violation. PRP and PRT claim that factory

overruns are protected from counterfeiting claims when the products associated are

shipped and hit the market, even if the license to manufacture has expired when they are

shipped and sold. Thus, PRP and PRT assert that CT needs to plead facts that show that

it is plausible that they manufactured the products in question after their license expired,

not that they were shipped and sold after expiration. Indeed, the type of factory overrun

before license expiration is not a counterfeit violation under the Lanham Act. See All Star

Championship Racing, Inc. v. O’Reilly Automotive Stores, Inc., 940 F. Supp. 2d 850, 866 (C.D.

Ill. 2013) (quoting Joint Congressional Statement on 1984 Trademark Counterfeiting

Legislation, 130 Cong. Rec. H12079). Despite this loophole, licensees are liable for use of

a counterfeit mark when the incident alleged to be infringing occurs after the infringer

no longer had authorization to use it. Id.

       For its part, CT alleges that it met the pleading standard for a Lanham Act

counterfeiting violation. It states that in its complaint, it specifically alleged that PRP,

PRT, and Ware continued to manufacture, market, and sell products with the Coin-Tainer

name, likeness, and mark in 2019 after the expiration of the manufacturing license

expired. CT’s complaint does allege that PRP, PRT, and Ware manufactured, sold, and

shipped products bearing the Coin-Tainer mark in 2019 to customers. CT even names a


                                       Page 8 of 12
specific company, Regent, to which Defendants manufactured, sold, and shipped

product bearing the mark in 2019. CT then states that Defendants are still doing business

as and representing themselves as CT by accepting purchase orders in the name of CT.

       The Court turns to the question of whether CT has pleaded enough facts in its

complaint to make it plausible that PRP, PRT, and Ware manufactured and shipped

counterfeit goods. Defendants hint at continuing to at least ship, market, and sell

products bearing the mark after the license expired. They state that it is “not sufficient to

merely allege facts that would show that the goods were improperly sold or shipped.”

Defendants are mistaken. In the SAC, CT included language it claims is from the

agreement that expressly forbids shipping as of January 2019. That would mean that

Defendants no longer had the authorization to ship and were therefore infringing after

that date. CT states that it knows a buyer, which it specifically named, that received

products manufactured in 2019 by Defendants with the mark. Taken as true, the facts

lend reasonableness and plausibility to CT’s allegation that Defendants shipped and

manufactured products bearing the mark in 2019. Therefore, both of Defendants’ Lanham

Act arguments fail.

II.    Breach of Contract Claim

           A. Applicable Law

       The Court applies Illinois law because that is where the suit was filed and

because both parties have applied Illinois law. See Ryerson Inc. v. Federal Ins. Co., 676 F.3d

610, 611-12 (7th Cir. 2012). In Illinois, courts interpret the meaning of unambiguous

terms of a contract as a matter of law. See Air Safety Inc. v. Teachers Realty Corp., 185 Ill. 2d


                                         Page 9 of 12
457, 462 (Ill. 1999). When construing a contract, traditional contract interpretation

principles in Illinois require that a court ascertain and give effect to the intent of the

parties. W.W. Vincent & Co. v. First Colony Life Ins. Co., 351 Ill. App. 3d 752, 757 (Ill. App.

1st Dist. 2004). Under Illinois law, a defendant is liable for breaching a contract if (1)

there is an existing valid and enforceable contract; (2) performed substantially by

plaintiff; (3) breached by the defendant; (4) and resulting in injury to plaintiff. Avila v.

CitiMortgage, Inc., 801 F.3d 777, 786 (7th Cir. 2015).

          B. Discussion

       PRP and PRT allege that CT has not pleaded enough information to establish

plausibility for its claim that PRP and PRT breached the agreement by using its GS1

Company Prefix and barcodes (“the GS1 Codes”). The GS1 Codes and Vendor

Relationship Assets were initially owned by CT, but the parties dispute whether

Defendants acquired the GS1 Codes and Vendor Relationship Assets when PRP and CT

formed PRT. Defendants claim CT’s contribution included the GS1 Codes and Vendor

Relationship Assets, and that Defendants retained them under the terms of the

agreement.

       PRP and PRT focus on the breach element, asserting that CT must plead facts to

support an inference that they failed to perform a duty set forth in the contract.

Defendants argue that CT failed to identify a part of the contract that places a duty on

them to stop using the GS1 Codes. CT counters by stating that the agreement contains

language that required Defendants stop using Coin-Tainer name, brand, likeness, and

goodwill, including the mark, after December 31, 2018, and that this language, although


                                       Page 10 of 12
not explicit, can be inferred to include the GS1 Codes and Vendor Assets, because

they identify the brand to vendors and the public. CT claims that the agreement

specifically required Defendants to “submit updated information to vendors for their

use in their 2020 catalogs that does not include the names ‘Coin-Tainer’ or ‘The

Coin-Tainer Company’” and that the GS1 Codes do not need to be identified by

name because it is inherent that this type of information would be updated as well

(Doc. 57, p. 8).

       Despite the complex nature of the relationships between the entities, what they

agreed to when they merged, and what they agreed to when they split, the question again

goes back to the plausibility of CT’s facts contained in the complaint. While the parties

may wish differently now, the terms of the agreement related to the ownership of the CT

GS1 Codes and Vendor Agreement are anything but unambiguous, which leaves

ample room for the plausibility of CT’s ownership of them after the relationship of the

entities soured. Most convincingly, there are legitimate questions about what a

name, brand, likeness, and goodwill entail that creates a frame of plausibility around

the idea that CT may have intended to keep or regain those pieces of property. The

requirement to send updated information to the vendors for 2020 in the agreement also

lends itself to this idea, reasonably showing a desire to regain their business

identity in full. Therefore, Defendant’s breach of contract argument also fails.




                                     Page 11 of 12
                                    CONCLUSION

       For the reasons set forth above, the Court DENIES PRP, PRT, and Ware’s Motions

to Dismiss (Docs. 59, 73).

       IT IS SO ORDERED.

       DATED: March 3, 2020


                                              ___________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                   Page 12 of 12
